Title: From Thomas Jefferson to John Taylor, 24 January 1799
From: Jefferson, Thomas
To: Taylor, John


          
            Dear Sir
            Philadelphia Jan. 24. 99.
          
          Mr. Tazewell died about noon this day after an illness of about 36. hours. on this event, so melancholy for his family & friends, the loss to the public of so faithful and able a servant no reflections can be adequate.
          The object of this letter (and which I beseech you to mention as from me to no mortal) is the replacement of him by the legislature. many points in Munro’s character would render him the most valuable acquisition the republican interest in this legislature could make. there is no chance of bringing him into the other house as some had wished, because the present representative of his district will not retire. I salute you affectionately
          
            Th: Jefferson
          
        